         Case 1:20-cv-09391-PGG Document 15
                                         14 Filed 04/06/21
                                                  04/05/21 Page 1 of 2




                                                                                      ipayano@hnrklaw.com

                                                             April 5, 2021
                                       MEMO ENDORSED

                                       The application is granted. The conference scheduled for April 8,
VIA ECF                                2021 is adjourned to May 6, 2021 at 10:30 a.m.
VIA UPS

Honorable Paul G. Gardephe
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312          April 6, 2021

Re:     S.A. and I.A., individually and on behalf of L.A., v. New York City Dept. of Educ., 1:20-
        CV-09391 (PGG) (KHP)

Dear Judge Gardephe,

       We represent Defendant New York City Department of Education (“DOE”) in the above-
referenced matter, wherein Plaintiffs seek attorneys’ fees and related costs following an
administrative hearing under the Individuals with Disabilities Education Act (“IDEA”), 20
U.S.C. § 1400, et seq. We write on behalf of all parties to, jointly and respectfully, request a 30-
day adjournment of the initial conference, currently scheduled for 10:45 a.m. on April 8, 2021,
until May 10, 2021 or another date otherwise convenient for the Court. This is the second
request for an adjournment of the initial conference.

        The parties are engaged in settlement discussions and an additional 30 days will allow the
parties time to work towards a resolution. Both parties remain optimistic that this case will be
resolved without further judicial intervention.

       Accordingly, the parties request a 30-day adjournment of the initial conference, currently
scheduled for 10:45 a.m. on April 8, 2021, until a date on or after May 10, 2021. We thank the
Court for its time and consideration of this request.

       We thank the Court for its time and consideration of this request.
                  Case 1:20-cv-09391-PGG Document 15
                                                  14 Filed 04/06/21
                                                           04/05/21 Page 2 of 2

April 5, 2021
Page 2


                                                         Respectfully submitted,




                                                         Iricel E. Payano


       cc:      VIA ECF
                Adam Dayan, Esq.
                Attorney for Plaintiffs
